 

--------------------------------------------------------------------------------

 
Exhibit 10.1





September 1, 2006




Mr. John T. Kurtzweil
2109 Far Gallant Drive
Austin, TX  78746


Dear John:


It is my pleasure to extend to you an offer of employment with Cree, Inc. at our
principal offices in Durham, North Carolina.  With your skills, qualifications
and enthusiasm, we are excited about the prospect of you joining the Cree team! 
Our offer is as follows:


TITLE:  You will be employed by Cree, Inc. (the “Company”) as its Executive Vice
President- Finance, Chief Financial Officer, and Treasurer.


REPORTING RELATIONSHIP:  You will be reporting directly to Chuck Swoboda in his
role as Chief Executive Officer (CEO).


COMPENSATION:  You will receive an annual base salary of $350,000 to be paid in
accordance with the Company’s standard payroll practices in effect from time to
time.  Our payroll is currently paid on a bi-weekly basis.  Your base salary
will be reviewed by the Compensation Committee on an annual basis, beginning
September 2007.


SIGN ON BONUS:  You will be paid a sign-on bonus of $62,000 within sixty (60)
days following your start date.  If you voluntarily resign or your employment is
terminated for cause within twelve (12) months of your start date, you will be
obligated to repay the Company the amount you received on account of the sign-on
bonus, less one-twelfth of such amount for each full month of employment that
you have completed.  If repayment is necessary, your total earnings for the year
will be adjusted to reflect the forfeiture of part or all of the sign-on bonus,
as applicable, after receipt of the amount due.


MANAGEMENT INCENTIVE COMPENSATION PLAN:  You will be eligible to participate in
the Company’s Management Incentive Compensation Program (MICP) with an annual
target award level of 50% of your base salary.  The actual amount of the MICP
incentive payment will be determined based on meeting objectives tied to
quarterly (weighted at 40%) and annual (weighted at 60%) performance goals set
in accordance with the plan document.  Your performance measurement against
individual goals during the first four fiscal quarters of participation (Q2FY07
through Q1FY08) will be deemed to be 100%, without regard to actual results. 
Your award amount for such quarters will otherwise be determined in accordance
with the terms of the plan document.  You will begin participating in the MICP
on the later of your actual start date or the first day of the second quarter of
Cree’s 2007 fiscal year, with prorated
 

--------------------------------------------------------------------------------


 
eligibility for all award periods during which you are not employed for the
entire award period.  Your participation in the MICP is subject to review and
approval of the Compensation Committee annually.


START DATE:  Your start date will be September 29, 2006, or such other date as
agreed by you and the CEO.


EQUITY PROGRAM:  You will be eligible to receive long-term incentive awards from
time to time subject to terms and conditions established by the Compensation
Committee, the underlying long-term incentive plan document, and the Company’s
terms and conditions for the applicable type of award, including vesting
criteria such as continued service or performance objectives.  Initially, you
will be granted an option to purchase 70,000 shares of the Company’s common
stock at a purchase price equal to the fair market value on the grant date,
determined as the last sale price reported for the regular trading session on
the Nasdaq Stock Market on the grant date (or, if the grant date is not a
trading day, the last day of regular trading preceding the grant date).  You
will also be granted 20,000 shares of restricted stock. Both the option grant
and the restricted stock award will be made pursuant to the Company’s 2004
Long-Term Incentive Compensation Plan (the “Plan”).  The grant date for both
awards will be the first business day of the calendar month following the first
day of your employment.  The option will be a nonqualified stock option and will
vest over a three-year period in equal installments on each anniversary of the
grant date so long as you remain employed with the Company or a related Employer
under the Plan.  The restricted stock award will vest over a five-year period in
equal installments beginning on September 1, 2007 and on each anniversary of
such date so long as you remain employed with the Company or a related Employer
under the Plan.  The option will be subject to the provisions of the Plan and
the Cree, Inc. Master Stock Option Award Agreement to be entered into by you and
the Company.  The restricted stock award will be subject to the provisions of
the Plan and the Cree, Inc. Master Restricted Stock Award Agreement to be
entered into by you and the Company.  Copies of these agreements have been
provided to you under separate cover.


BENEFITS:  You will be eligible to participate in all benefit plans offered to
Company employees generally, subject to applicable service periods and other
terms of the governing plan documents. A summary of these benefits has been sent
to you under separate cover.


RELOCATION:  The Company will provide you with temporary housing, for up to one
year from your start date, in the vicinity of Research Triangle Park, North
Carolina until you are able to make permanent housing arrangements.  The Company
will reimburse you for seller brokerage fees in connection with the sale of your
primary residence in Austin, Texas, upon receipt of appropriate documentation
and subject to applicable withholding taxes.  The Company will also pay or
reimburse the actual and reasonable costs of moving you, your family, and
household belongings from your current residence in Austin, Texas to the
Research Triangle Park area, for expenses incurred within one year from your
start date, in accordance with the terms of our Relocation Policy for New Hires,
a copy of which has been provided to you under separate cover.  In addition,
until the first anniversary of your start date or until your family's residence
has been moved to North Carolina, whichever occurs first, the Company will
reimburse you for the cost of round-trip, coach-fare airline tickets for up to
one trip to Austin,
 
- 2 -

--------------------------------------------------------------------------------


 
Texas every other week.  Reimbursement amounts will be paid promptly following
submission of appropriate documentation evidencing payment, and will be subject
to applicable withholding taxes.


PAID TIME OFF:  Initially, you will be eligible to accrue paid-time off (i.e.,
vacation) at the rate of three weeks annually, and your accrual rate will
increase for each year of employment in accordance with the Company’s paid-time
off policy.


CONFIDENTIALITY, INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENT:  You will
be required to sign the Company’s standard form of Employee Agreement Concerning
Confidential Information, Intellectual Property and Non-Competition (“Employee
Agreement”) on or before your first day of employment.  A copy of this agreement
has been provided to you under separate cover.  This agreement obligates you,
among other things, not to disclose confidential information of the Company
without authorization, to assign to the Company rights in inventions or other
intellectual property developed in the course of your employment, and not to
engage in competition with the Company for a period of one year following any
termination of your employment.  Neither this letter nor the Employee Agreement,
however, constitutes a commitment by the Company to employ you for any specific
term. Either you or the Company may terminate the employment relationship at any
time, with or without cause or notice.


SEVERANCE AGREEMENT:  Concurrently with the commencement of your employment, you
and the Company will enter into a Severance Agreement, a copy of which is
enclosed. Pursuant to this agreement, in the event that the Company terminates
your employment without “Cause” or you resign for “Good Reason” within twelve
(12) months after a “Change in Control” (as such terms are defined in the
Severance Agreement), you will receive: (i) continued payment of your base
salary for twelve (12) months following your termination, (ii) accelerated
vesting of all unvested equity awards, if any, and (iii) reimbursement of COBRA
premiums paid by you to continue coverage under the Company’s medical plans for
you and your eligible dependents for up to twelve (12) months following your
termination, provided you elect to continue medical coverage in accordance with
applicable law.  In addition, in the event that the Company terminates your
employment without “Cause” or you resign for “Good Reason” in any other
circumstance, you will receive: (i) continued payment of your base salary for
twelve (12) months following your termination, and (ii) reimbursement of COBRA
premiums paid by you to continue coverage under the Company’s medical plans for
you and your eligible dependents for up to twelve (12) months following your
termination, provided you elect to continue medical coverage in accordance with
applicable law.  These severance payments, continued benefits, and accelerated
vesting will be subject to applicable tax withholding and to (i) your signing
and not revoking a separation agreement and release of claims in a mutually
agreed form, and (ii) your signing and continuing to comply with non-compete,
non-solicitation, and non-disparagement obligations during the twelve (12)
months following termination of your employment.  In the event of inconsistency
between the foregoing summary and the terms and conditions of the Severance
Agreement, the Severance Agreement shall control.


CODES OF CONDUCT AND ETHICS:  At all times, you will be expected to observe the
highest standards of ethical, personal, and professional conduct and to comply
with the
 
- 3 -

--------------------------------------------------------------------------------


 
Company’s Code of Conduct and the Code of Ethics for Senior Financial Officers,
copies of which have been provided to you.  You will be required to sign a
Certificate of Acknowledgment annually regarding the Code of Conduct and the
Code of Ethics for Senior Financial Officers.


ABSENCE OF CONFLICTING OBLIGATIONS:  By accepting this offer, you are
representing and promising to the Company that your employment with the Company
will not breach any obligation you have to any prior employer or to another
third party, whether pursuant to a non-competition or other agreement or
applicable law.


CONDITIONS PRECEDENT:  As a condition of employment, you must also successfully
complete a pre-employment drug screen in accordance with the Company’s policy. 
In addition, on your first day of employment you will also be required to
produce two forms of identification; one establishing your identity and one
establishing your employment eligibility, as listed by the U.S. Department of
Justice on its Employee Eligibility Verification Form.


If these employment terms are satisfactory to you, please indicate your
acceptance by signing below and returning one copy of the signed offer letter to
me.


John, we are looking forward to working with you and are confident that your
skills and experience will make a significant contribution to Cree’s growth.


Sincerely,


/s/ Brenda F. Castonguay


Brenda F. Castonguay
Vice-President, Human Resources










AGREED TO BY:    /s/ John T. Kurtzweil              9/1/06    
            John T. Kurtzweil                 Date
 








- 4 -

--------------------------------------------------------------------------------




